                     Case 1:17-cr-00377-RJS Document 52 Filed 08/23/21 Page 1 of 1




                                                        August 19, 2021
           BY ECF

           The Honorable Judge Richard J. Sullivan
           United States Circuit Judge
           Southern District of New York
           500 Pearl Street
           New York, NY 10007

           RE:    United States v. Darnell Feagins
                  17 Cr. 377 (RJS)

           Honorable Judge Sullivan:
                  I write to respectfully request that CJA counsel Stephanie Carvlin be appointed to represent
           Darnell Feagins in the above captioned matter. There has been an irreversible break down in the
           attorney-client relationship between myself and Mr. Feagins and he has indicated that he no longer
           wishes to be represented by the Federal Defenders of New York.
                   I made this request in Mr. Feagins’s pretrial matter before Judge Carter (20 CR 218) and
           Ms. Carvlin was appointed to represent him on August 6, 2021. Ms. Carvlin has informed me that
           she is also available for appointment in this VOSR matter.
                  Thank you for your consideration of this request.
In light of the representation that the attorney-client
relationship has irreversibly broken down, Counsel Zawadi
Baharanyi's request to be relieved as counsel is GRANTED.
The Court finds that given her familiarity with the facts of    Respectfully submitted,
the case before Judge Carter, which involves the same conduct
that underlies many of the specified violations of supervised
release at issue here, it is in the interest of justice to      /s/ Zawadi Baharanyi
appoint Stephanie Carvlin as counsel for Supervisee Darnell     Zawadi Baharanyi
Feagins in this VOSR matter. Pursuant to the Criminal
Justice Act, 18 U.S.C. 30006A, Ms. Carvlin shall file a         Assistant Federal Defender
notice of appearance forthwith.                                 (212) 417-8735/ (917) 612-2753
SO ORDERED:               __________________________________
Date: August 20, 2021             Richard J. Sullivan
                           U.S.C.J., Sitting by Designation
           cc:    Cecilia Vogel, Assistant U.S. Attorney
